Case 4:18-0r-20812-l\/|FL-SDD ECF No. 1 filed 12/11/18 PagelD.l Page 1 of 5 5

UN|TED STATES DlSTRICT COURT
EASTERN D|STRlCT OF l\/llCH|GAN
SOUTHERN D|V|S|ON

UN|TED STATES OF Al\/|ERICA,

Plaintitf,
Otfenses: Count1: 18 U.S.C. § 371

V- Conspiracy to Defraud the

United States
D-1 JAYSON ROSETT,

D-2 ROBERT ROSETT,
Case:4:18-cr-208'\2

 

D-3 CAROL ALl\/lERANTl, and Judge: Leitman, Nla_tthew F._
NlJ: Dav`is, Stephanie D:v;lj;rl\\;
' - - 101
D-4 KAREN l\/llLLER, Filed. 12-11 2018 At
‘NFO USA V RO§§E§QM uouHT
Defendants_ FLlNT, MlCHlGAN
|NFCRMAT|ON

 

THE ACT|NG PR|NC|PAL DEPUTY ASS|STANT ATTORNEY GENERAL CHARGES
THAT:

At all times relevant to this lnformation, unless otherwise indicated:
COUNT 1

18 U.S.C. § 371
Conspiracy to Defraud the United States

1. Defendant JAYSON ROSETT, a resident of Bloomfield Hills, l\/lichigan,
owned and operated ENT|TY A.

2. Defendant ROBERT ROSETT, a resident of Boca Raton, Florida, owned

and operated ENT|TY B.

 

 

Case 4:18-cr-20812-l\/|FL-SDD ECF No. 1 filed 12/11/18 PagelD.2 Page 2 of 5

3. Defendant CAROL ALl\/lERANTl was a resident of Farmington Hills,
l\/lichigan.

4. Defendant KAREN l\/llLLER was a resident of St. Clair Shores, l\/lichigan.

5. From at least in or about January of 2012, through in or about April of
2018, in the Eastern District of l\/lichigan and elsewhere, Defendants JAYSON
ROSETT, ROBERT ROSETT, CAROL ALl\/lERANTl, and KAREN MlLLER, together
and with others both known and unknown, did unlawfully, voluntarily, intentionally, and
knowingly conspire, combine, confederate, and agree together and with each other to
defraud the United States for the purpose of impeding, impairing, obstructing, and
defeating the lawful government functions of the internal Revenue Service of the
Treasury Department in the ascertainment, computation, assessment, and collection of
the revenue: to wit, income taxes, in violation of Title 18, United States Code, Section
371.

Manner and Megns of tga Conspiracvv l

6. To accomplish the object of this conspiracy, Defendants JAYSON
ROSETT, ROBERT ROSETT, CAROL ALl\/lERANTl, and KAREN |\/llLLER, together
with each other and others known and unknown, used the following manner and means,
among others:

a. From at least in or about July of 2012, through in or about April of

2018, Defendants JAYSON ROSETT, ROBERT ROSETT, and others paid funds to
Defendants CAROL ALl\/lERANT| and KAREN l\/llLLER.

b. To conceal from the IRS the receipt of taxable income by

Defendants CAROL ALl\/lERANTl and KAREN MlLLER, and the expenses incurred by

 

Case 4:18-cr-20812-l\/|FL-SDD ECF No. 1 filed 12/11/18 PagelD.3 Page 3 of 5

Defendants JAYSON ROSETT and ROBERT ROSETT, Defendants JAYSON ROSETT
and ROBERT ROSETT paid Defendants CAROL ALl\/lERANT| and KAREN l\/llLLER
through a series of entities.

c. Defendant JAYSON ROSETT, through ENT|TY A, sent funds to
Defendant ROBERT ROSETT, through ENT|TY B.

d. Defendants ROBERT ROSETT and ¢AROL ALl\/lERANTl opened
a bank account where they were both signors (“the shared bank account”).

e. From in or about November of 2012, through April of 2018,
Defendant ROBERT ROSETT caused ENT|TY B to disburse funds into the shared bank
account he held with Defendant CAROL ALl\/lERANTl. v

f. Defendants CAROL ALl\/lERANT| and KAREN l\/llLLER withdrew
funds from the shared bank account using debit cards at ATM machines.

g. Defendants CAROL ALl\/lERANTl and KAREN l\/llLLER failed to
report the taxable income received from Defendants JAYSON ROSETT and ROBERT
ROSETT on their individual income tax returns.

h. Defendants JAYSON ROSETT and ROBERT ROSETT failed to
report the payments made to Defendants CAROL ALl\/lERANTl and KAREN l\/llLLER as

expenses on business tax returns filed for ENT|TY A and ENT|TY B, respectively.

Overt Acts
7. ln furtherance of the conspiracy, and to accomplish its purposes and

objects, at least one of the conspirators committed, or caused to be committed, in the

Eastern District of l\/lichigan, the following overt acts, among others:

 

 

Case 4:18-cr-20812-l\/lFL-SDD ECF No. 1 filed 12/11/18 PagelD.4 Page 4 of 5

a. On or about November 9, 2012, Defendant ROBERT ROSETT and
Defendant CAROL ALMERANT| opened the shared bank account to ensure
Defendants CAROL ALl\/lERANTl and KAREN l\/llLLER could easily receive funds.
From in or about November of 2012, through April of 2018, Defendant ROBERT
ROSETT caused ENT|TY B to disburse funds totaling over $375,000 into the joint bank
account for withdrawal by Defendants CAROL ALl\/lERANTl and KAREN l\/llLLER.

b. On or about December 30, 2013, Defendant CAROL ALl\/lERANT|
withdrew approximately $500 of funds from the shared account.

c. On or about January 3, 2014, Defendant KAREN l\/llLLER withdrew
approximately $500 of funds from the shared account.

All in violation of Title 18, United States Code, Section 371.
Date: December 11 2018 STUART l\/l. GOLDBERG
Acting Principal

Deputy Assistant Attorney General
U.S. Department of Justice Tax Division

 

/s/ l\/lark l\/chonald

|VlARK l\/lCDONALD
WlLLlAM GUAPPONE
Trial Attorneys

U.S. Department of Justice
Tax Division

 

 

Case 4:18-cr-20812-i\/lFL-SDD ECF No. 1 filed 12/11/18 PagelD.5 Page 5 of 5

Companion Case information MUST be completed t Case:4:18_er_20606 7 7 7 _

 

 

 

United States Districtcourt Crimina| Case Judge: Leitman, Matthew F
Eastern District of Michigan MJ: Davis, stephanie Dawk`ins
Filed§ 09-07-2018 Af 0'1148 P|VI __
NoTE: it is the responsibilityof the Assistant u.s. Anomey signing this remit |NFO USA v MAD|HA ATVVi (sk)

 

 

   

     

 

 

 

COm ~ Ca or 1 ";"' j r: Companion Case Number: 4;18_CR_20368
This may be a companion case based upon LCrR 57.10 (b)(4)‘: Judge Assigned:
Yes l:| No AusA’s initiais: MSM
'Ifi ii ii

 

 

 

U lb
Case Title: USA V- Jayson Rosett, Robert Rosett, Carol Almeranti, Karer |\RiilegEC 1 1 2018

 

 

COU"ty Whe¢'€ offense OCCul'r€d l Genesee Countv ii s DisTRiCT COURT
FLiNT, MlCHiGAN
Check One: Felony I:l Misdemeanor l:l Petty

indictment/ X information -- no prior compiaint.
indictment/ information -- based upon prior complaint [Case number: ]
|ndictment/ information -- based upon Lch 57.10 (d) [complete superseding section below].

 

 

Superseding to Case No: l Judge:

 

l:l Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants
I:I invoives, for plea purposes, different charges or adds counts.
[:| Embraces same subject matter but adds the additional defendants or charges beiow:

Defendant name Charges Prior Comglaint (if applicable)

 

P|ease take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

December 11, 2018 %:/Lf/L/V/

Date i\/lark lVicDonald
Assistant United States Attorney

210 Federal Buiiding

600 Church Street

Fiint, i\/iichigan 48502

Teiephone: (810) 766-5177

Email: mark.s.mcdonaid@usdoj.gov

' Companion cases are matters in which il appears that (1) substantially similar evidence will be offered at triai, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence Cases may be companion cases even though one of them may have already been terminated
03/11/2013

 

